NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


EARL BUTLER, DOC# G02261,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2693
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Anthony W. Surber, Mulberry, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.

             Affirmed.



BLACK, SLEET, and SALARIO, JJ., Concur.